 


109 HR 3694 IH: Rural Veterans Services Outreach Act
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3694 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Wu introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide grants to rural counties to ensure they are able to offer a sufficient level of advice and casework services to help veterans learn about and obtain the benefits they have earned, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rural Veterans Services Outreach Act. 
2.Department of Veterans Affairs grant program for rural county veteran service officers 
(a)In general 
(1)GrantsChapter 5 of title 38, United States Code, is amended by inserting after section 531 the following new section: 
 
532. Grants to assist certain rural counties in employing county veteran service officers; professional qualifications 
(a)Grant programThe Secretary shall carry out a program to make grants in accordance with this section to provide financial assistance to eligible counties to assist in the employment of county veteran service officers. 
(b)Amount of grantThe amount of a grant under this section to any county for any 12-month period shall be $12,000. 
(c)Eligible countyFor purposes of this section, an eligible county is a county— 
(1)in which not less than 1,000 veterans reside; 
(2)in which no more than one veterans service organization provides advice and casework services for benefits provided under laws administered by the Secretary; and 
(3)which, in accordance with standards and classification of the Census Bureau, consists entirely of territory, population, and housing units outside of territory classified by the Census Bureau as an urban area. 
(d)County veteran service officerFor purposes of this section, a county veteran service officer is an employee of a county (regardless of job title) whose duties include providing to veterans residing in the county advice and casework services related to benefits provided under laws administered by the Secretary. 
(e)Grant applicationAn eligible county seeking a grant under this section shall submit to the Secretary an application for the grant. The application shall be in such form and shall contain such information as the Secretary may require, including information establishing that the county is an eligible county under this section. 
(f)Grant criteriaSubject to the availability of appropriations for that purpose, the Secretary shall make a grant under this section to any eligible county that— 
(1)does not have a county veterans service officer; 
(2)has a county veterans service officer who performs county veterans service officer functions on less than a full-time basis, if the county is able to demonstrate a need for additional services by a county veterans service officer; or 
(3)has a full-time county veterans service officer, but only if— 
(A)the county is a county in which not less than 5,000 veterans reside; and 
(B)the county is able to demonstrate a need for additional services by a county veterans service officer. 
(g)Grant frequencyGrants under this section shall be made on an annual basis. 
(h)Professional qualificationsIt is the sense of Congress that the appropriate officials in counties with one or more county veterans service officers should take such steps as are available to them to encourage and facilitate any such county veterans service officer in that county in obtaining certification (either from the Department or from appropriate State authorities) with respect to professional qualifications to perform the functions of a county veterans service officer.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 531 the following new item: 
 
 
532. Grants to assist certain rural counties in employing county veteran service officers; professional qualifications. 
(b)Effective dateSection 532 of title 38, United States Code, as added by subsection (a), shall take effect on October 1, 2005. 
 
